       Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 1 of 21



                         NATIONAL FUTURES ASSOCIATION                        FILED
                                  BEFORE THE
                         BUSINESS CONDUCT COMMITTEE
                                                                            sEP   I 1 2013
ln the Matter of:
                                                                     NATIONAL FUTURES ASSOCIATION
VISION FINANCIAL MARKETS LLC                                               LLCALDOCKETINC
(NFA tD #208888),

STEVEN M. SILVER
(NFA tD #240051),                              NFA Case No. 13-BCC-018

       and

BRUCE NEWMAN
(NFA rD #86676),

       Respondents.

                                      COMPLAINT

              Having reviewed the investigative report submitted by the Compliance

Department of National Futures Association ("NFA"), and having found reason to believe

that NFA Compliance Rules ('NFA Requirements") are being, have been, or are about to

be violated and that the matter should be adjudicated, NFA's Business Conduct

Committee issues this Complaint against Vision Financial Markets LLC ("Vision"), Steven

M. Silver ("Silver") and Bruce Newman ("Newman").

                                     ALLEGATIONS

                                     JURISDICTION

1.     At all times relevant to this Complaint, Vision was a futures commission merchant

       ("FCM") and commodity pool operator NFA Member. As such, Vision was and is

       required to comply with NFA Requirements and is subject to disciplinary

       proceedings for violations thereof.
     Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 2 of 21



2.   At all times relevant to this Complaint, Silver was a principal and an associated

     person ("AP") of Vision and an NFA Associate. As such, Silver was and is

     required to comply with NFA Requirements and is subject to disciplinary

     proceedings for violations thereof. Vision is liable for violations of NFA

     Requirements committed by Silver during the course of his activities on behalf of

     Vision.

3.   At all times relevant to this Complaint, Newman was an AP of Vision and an NFA

     Associate. As such, Newman was and is required to comply with NFA

     Requirements and is subject to disciplinary proceedings for violations thereof.

     Vision is liable for violations of NFA Requirements committed by Newman during

     the course of his activities on behalf of Vision.

                                    BACKGROUND

4.   Vision is headquartered in Stamford, Connecticut and has been a Member of

     NFA since February 1 , 1988. Vision has had a long history of supervisory issues

     during its tenure as an NFA Member. In fact, it has been the subject of four prior

     NFA Complaints    - three of which charged the firm with failing to diligently
     supervise various aspects of the firm's operations.

5.   The first NFA Complaint against Vision was issued in 1993 and alleged that the

     firm and one of its principals used deceptive promotional material and failed to

     adequately supervise. Vision settled that action by paying a $100,000 fine and

     agreeing to a one-year freeze on adding guaranteed introducing brokers

     ("GlBs"). The second NFA Complaint against Vision was issued in 1996 and

     alleged, among other matters, that Vision failed to diligently supervise two GlBs.

     Vision settled that case by paying a $75,000 fine.
     Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 3 of 21



6.   The third NFA Complaint against Vision was issued in 2000 and alleged that

     Vision used misleading promotional material. Vision settled the 2000 case by

     paying a $200,000 fine and agreeing to submit promotional material to NFA for

     pre-approval prior to using such promotional material. The fourth and most

     recent NFA Complaint against Vision was issued in 2011 and alleged that Vision

     and two of its principals failed to supervise five of the firm's GlBs, all of which had

     been the subject of NFA Complaints alleging sales practice abuses. Vision

     settled the 2011 case by paying a $500,000 fine, agreeing to a two-year

     m,oratorium on adding GlBs, and initiating supervisory reforms.

7.   A substantial part of Vision's business involves recommending commodity trading

     advisors ("CTAs") to its customers. One of Vision's recommended CTAs is Ace

     lnvestment Strategists LLC ("Ace"), a CTA NFA Member since 2003. Yu Dee

     Chang ("Chang") is the sole owner, president and an AP of Ace and an NFA

     Associate. In addition to Ace, Chang is the president and an AP of Chesapeake

     lnvestment Services, Inc. ("Chesapeake"), a GIB which shares office space with

     Ace in Vienna, Virginia. Chesapeake has been guaranteed by Vision since

     August 1997 and is among Vision's largest GlBs.

8.   NFA began an exam of Ace on September 12,2011. At the time of the exam,

     Ace had fourteen different managed account programs with more than 1,600

     customers and a total of $89 million under management. Although Ace manages

     customer accounts that are carried by several FCMs, the vast majority of its

     managed accounts are carried by Vision. In fact, as previously alleged, Vision

     promotes Ace on its website as one of its recommended CTAs. Although Ace
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 4 of 21



      does not require it, its customers are encouraged to open their managed

      accounts at Vision. As a result, a substantial percentage of Ace's managed

      accounts (447 at the time of NFA's exam) are introduced to Vision by Chang's lB

      firm, Chesapeake. Many of Ace's other managed accounts are introduced to

      Vision by other Vision GlBs. Overall, Vision carried approximately 90% of Ace's

      managed accounts at the time of NFA's exam.

L     In connection with their numerous managed account programs, Ace maintained a

      governing account at Vision which served as a holding account for bunched

      orders (i.e., discretionary orders that include the trades of multiple customers)

      executed for Ace's managed account programs between October 2008 and

      September 12,2011.

10.   Many of the bunched orders that Ace placed for its managed account customers

      resulted in split fills (i.e., the trades within the bunched order were filled at

      different prices). When a split fill occurred, if the exchange which executed the

      bunched order used an Average Price System (as describe, below), then the

      Average Price System would determine the "average price" to be allocated to

      customers who participated in the bunched order.

11.   In calculating the average price for split fills, the exchange   - in accordance    with

      its "Average Price System" - would calculate the average price of the trades in
      the bunched order; then round the average price to the nearest price increment

      at which the contract in question traded on the exchange. For example, if the

      contract involved in the bunched order traded on the exchange in minimum price

      increments of $.05, and the average price on a split fill was calculated to be a



                                              4
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 5 of 21



      price that fell between the minimum price increments (e.9., $1.98), then that

      average price would be rounded up or down to the nearest $.05 price increment

      depending if the bunched order involved buy or sell orders. Thus, a buy order

      with an average price of $1.98 would be rounded up to $2.00 and a sell order

      with an average price of $1.98 would be rounded down to $1.95. After

      determining the rounded average price, the exchange would communicate the

      average price or, where appropriate, the rounded average price to Vision.

12.   Because of the rounding process, there were resulting cash residuals (i.e., the

      difference between the actual average price and the rounded average price). In

      the above example, the cash residualwould be $.02 for buy orders (the

      difference between the actual average price of $1.98 and the rounded average

      price of $2.00), and the cash residual for sell orders would be $.03 (the difference

      between the actual average price of $1.98 and the rounded average price of

      $1.95). These cash residuals belonged to the customers who participated in the

      bunched order that resulted in the residuals.

13.   In this case, instead of using the average price calculated by the exchange, Ace

      would, itself, calculate the average price for split fills, purportedly based on fill

      information they received from the executing broker. Ace would then report the

      average prices, which it had calculated, to Vision which would report the prices to

      customers on their account activity statements.

14.   The cash residuals resulting from a split fill were required to be allocated, in a

      timely fashion, among the customer accounts which participated in the bunched




                                              5
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 6 of 21



      order that generated the cash residuals. However, Ace did not handle the cash

      residuals in this manner.

15.   Instead of contemporaneously distributing cash residuals to the participants in a

      bunched trade, on a trade by trade basis, Ace let residuals accumulate in the

      governing account for extended periods that sometimes lasted several months.

      Ultimately, on an apparently random day, Ace would instruct Vision to distribute

      some or all of the accumulated residuals   -   not to the participants who

      participated in the bunched order that produced the residuals but, instead    - to
      the participants in a bunched order that was executed the previous day. This

      haphazard and irrational method of allocating residuals allowed customers who

      had not participated in the earlier bunched order that generated the cash

      residuals to nevertheless receive such residuals if they were included in the

      bunched trade from the previous day. At the same time, customers who

      participated in the earlier bunched order which generated the residuals would not

      receive the residuals to which they were entitled if they were not included in the

      previous day's bunched order.

16.   Not only did Ace improperly allocate the residuals that it distributed to customers

      but it also failed to make any allocation at all of approximately $1.6 million of

      residuals held in the governing account.

17.   In addition to Ace's practice of retaining residuals in the governing account for

      extended periods and then improperly allocating some of the residuals, while

      permanently retaining others, there were other    - equally, if not more, serious -
      irregularities involving the governing account. As alleged above, Ace would
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 7 of 21



      report trade prices to Vision for bunched orders and, often, these prices were

      different from the trade prices reported by the exchanges. The next day, Vision

      would reconcile these different prices by crediting or debiting the governing

      account the amount of the price difference between the trade prices reported by

      Ace and the prices reported by the exchanges. (Such credits and debits are

      hereinafter referred to as "trade breaks".) During the life of the governing

      account, these trade breaks resulted in a net credit of almost $463,000 to the

      governing account. However, Ace never distributed the net trade break credit to

      customers   - to whom it belonged -   but retained it in the governing account and,

      over time, misappropriated it for its own use.

18.   The misappropriation of the net trade break credit     -   as well as the unallocated

      cash residuals    - was the result of Ace using the governing account as an error
      account to resolve error trades and, in some instances, as a proprietary account

      in which Ace placed what amounted to proprietary trades. Due to such activity,

      Ace dissipated approximately $2.1 million of the net trade break credit and

      unallocated residuals in the governing account    -   which rightfully belonged to

      customers   -   by improperly using these assets to cover losses incurred by the

      error and proprietary trades Ace had placed in the governing account.

19.   ln addition to everything else, on several occasions, Ace also included in

      bunched orders non-discretionary, customer directed, trades for customer

      accounts introduced by its affiliated lB, Chesapeake, which accounts Ace had no

      authority to trade. Specifically, on at least four occasions, the accounts of non-
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 8 of 21



      discretionary customers of Chesapeake were improperly included in the same

      bunched order as the accounts of Ace's managed account customers.

20.   Ace's governing account at Vision was open for nearly three years and during

      that time Vision personnel communicated with Ace about its governing account            -
      and engaged in other activities related to such account      -   almost on a daily basis.

      This put Vision in a unique position to detect and stop the abuses involving Ace's

      governing account including the improper allocation, and dissipation, of residuals

      -   as well as the dissipation of trade break credits   - which should have been
      distributed to customers. Yet, Vision chose to ignore the recurring anomalies in

      Ace's governing account and, at least with respect to the arbitrary and improper

      allocation of residuals, even participated in such activity. As a consequence,

      Vision breached its obligation to uphold high standards of commercial honor and

      just and equitable principles of trade. In addition, Vision and at least two

      members of its supervisory staff (viz., Respondents, Silver and Newman) also

      failed to diligently supervise Vision's operations as they related to the Ace

      governing account.

                                    APPLICABLE RULES

21.   NFA Compliance Rule 2-4 provides that Members and Associates shall observe

      high standards of commercial honor and just and equitable principles of trade in

      the conduct of their commodity futures business.

22.   NFA Compliance Rule 2-10 provides, in pertinent part, that each Member shall

      maintain adequate books and records necessary and appropriate to conduct its

      business including, without limitation, the records required to be kept under



                                              8
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 9 of 21



      Commodity Futures Trading Commission ("CFTC") Regulations 1 .18 and 1.32

      through 1.37.

23.   NFA Compliance Rule 2-9(a) provides that each NFA Member shall diligently

      supervise its employees and agents in the conduct of their commodity futures

      activities for or on behalf of the Member. Each Associate who has supervisory

      duties shall diligently exercise such duties in the conduct of that Associate's

      commodity futures activities on behalf of the Member.

                                        COUNT    I


VIOLATION OF NFA COMPLIANCE RULE 2-4: FAILURE TO OBSERVE HlcH
STANDARDS OF COMMERCIAL HONOR AND JUST AND EQUITABLE
PRINCIPLES OF TRADE.

24.   The allegations contained in paragraphs 1 and 4 through 21 are realleged as

      paragraph 24.

25.   Between October 2008 and September 12,2011, Ace's governing account at

      Vision was credited with $3.1 million in residuals and approximately $500,000 in

      a net trade break credit. However, only $1.5 million of the combined $3.6 million

      in residuals and the net trade break credit was ever distributed to Ace's

      customers and the remaining $2.1 million was dissipated as a result of losses

      incurred by error and proprietary trades that Ace placed in the governing

      account.

26.   Although Ace maintained an error account at Vision at the same time that the

      governing account was open, it was virtually never used. lnstead, Ace used the

      governing account as if it were an error account to offset positions, and allow

      other positions to expire worthless. The following are examples of trades that



                                            9
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 10 of 21



      were made in error and should have been moved to Ace's error account but

      instead were offset at a loss in Ace's governing account:

      o      On July 5, 2011, Ace purchased 311 July 11 S&P put options with a
             strike price of 1260. Three of these contracts remained in the
             governing account and on the following day were offset for a net
             loss of $337.50.

             On July 6, 2011 , Ace sold 191 July 201 1 S&P end of month call
             options with a strike price of 1235. Nineteen of these contracts
             remained in the governing account and were offset the same day
             for a net loss of $1,900.

      o      on June 30,2011, a day trade was placed in the governing account
             selling and buying 305 July 2011 S&P call options with a strike
             price of 1230. This trade resulted in a net loss of $7,625 to the
             governing account.

      .     On August 2,2011, a day trade was placed in the governing
            account selling and buying 5 October NY Crude Oil call options with
            a strike price of 1 10. This trade resulted in a net loss of $600 to the
            governing account.

      All of the above losses    - which should   have been borne by Ace   - were covered,
      instead, by the unallocated residuals and the net trade break credit in the

      governing account.

27.   Ace also let trades remain in the governing account     - instead of moving them to
      Ace's error account   -   until such trades expired worthless. The following are

      examples of some of the trades which expired worthless in the governing

      account:

            On August 9, 2011 , 5 August2011 S&P call options with a strike of
            1275 were purchased at a cost of $973.85. These contracts were
            left in the governing account untilthey expired worthless on August
            22,2011.

            On June 27,2011, 1 June 2011 S&P End of Month put option with
            a strike of 1 185 was purchased at a cost of $1 1 9.77 . This option
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 11 of 21



            was left in the governing account and expired worthless on June
             30,2011.

      .     On June 29,2011, 4 June 2011 S&P End of Month call options with
            a strike of 1315 were purchased at a cost of $679.08. This trade
            expired worthless on June 30,2011.

      All of the above losses, which resulted from trades that expired worthless, should

      have been borne by   Ace. Instead, Ace used the unallocated residuals and the
      net trade break credit in the governing account   - which belonged   to customers   -
      to cover these losses.

28.   There were also instances when Ace used the governing account to place trades

      that were in effect proprietary trades and many of these trades also experienced

      losses. In these instances, Ace would specifically instruct Vision to allocate part

      of a bunched order to individual customers and part to the governing account,

      which was maintained in Ace's name. Thus, these trades, which were allocated

      directly to the governing account, were for all intents and purposes proprietary

      trades of Ace. Following are some examples where Ace engaged in what

      amounted to proprietary trading in the governing account:

      o     On July 7, 2011, Ace provided Vision with allocation instructions for
            a trade involving the purchase of 418 July 201 1 S&P put options
            with a strike price of 1210. The allocation instructions listed one of
            the 418 contracts to be allocated directly to the governing account.
            That one contract was later sold for a loss to the governing account
            of $87.50.

            On July 7,2011, Ace provided Vision with allocation instructions for
            a trade involving the purchase of 52 July 2011 S&P put options with
            a strike price of 1200. The allocation instructions called forfour of
            the contracts to be allocated directly to the governing account.
            These four contracts were sold for a loss to the governing account
            of $400 on July 13,2011.




                                           11
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 12 of 21



      As was the case with the error trades, the losses from the proprietary trades

      should have been borne by Ace but, instead, were covered by the unallocated

      residuals and the net trade break credit in the governing account.

29.   Newman was the individual at Vision who dealt with Ace's orders and who was

      charged with ensuring that Vision was in balance with the exchanges where

      Ace's orders were executed. Ace would occasionally give Newman verbal

      instructions to initiate the distribution of a specified amount of the cash residuals

      that had accumulated in the governing account since the last distribution had

      been made. On these occasions, Ace would give Newman an order ticket

      number, along with a list of accounts that had participated in that order and a list

      of the specific shares of the cash residuals that each of the participating accounts

      should receive. Newman would find the ticket number on Vision's system and

      allocate the cash residuals in accordance with Ace's instructions.

30.   As previously alleged, most of the cash residuals that were randomly distributed

      by Vision and Newman from Ace's governing account had actually been

      generated by previous bunched trades that had been placed since the last

      distribution. Yet, neither Ace nor Vision made any attempt to ensure that all of

      the participants in those earlier bunched trades received their rightful share of the

      cash residuals when they were finally distributed. The untimely and sporadic

      manner in which residuals were allocated is underscored by the fact that     -
      although Ace's managed account programs traded frequently        - there were only
      two days during 2011 when any meaningful distributions of residuals were made




                                            12
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 13 of 21



      and only 23 days, during the entire three years that Ace's governing account was

      in existence, when substantial distributions of residuals were made.

31.   Ace's method of distributing residuals in its governing account was neither fair nor

      equitable. As described earlier, some residual credits were owed to accounts that

      had already closed and those closed accounts never received their rightful share of

      the residuals that were distributed. Other accounts that were not yet open at the

      time that the residuals were generated were nevertheless allocated residuals

      because they happened to participate in the trade that Ace arbitrarily chose to

      determine who would receive a residual distribution. ln addition, open accounts

      that had participated in earlier bunched trades (which resulted in residuals that

      were retained in the governing account), but who were not included in the trade

      that Ace arbitrarily selected for purposes of deciding who would receive a share of

      the residuals, received no share of the accumulated residual payout. Further, no

      attempt was made to accurately calculate the percentage of the accumulated

      residuals that should be paid to customers.

32.   Vision was fully aware of, and complicit in, Ace's wrongful method of allocating

      residuals in the governing account. Vision knew that residuals were not distributed

      when they were initially credited to Ace's governing account, but rather, were

      improperly distributed after being accumulated in the governing account over

      extended periods. Yet, Vision allowed this practice to continue for approximately

      three years. In fact, Vision was a key player in implementing this practice as it was

      Vision who actually allocated the residuals among customers in accordance with

      Ace's instructions. By actively participating in, and making no effort to stop, Ace's



                                            13
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 14 of 21



      improper method of allocating residuals, Vision breached its obligation as an NFA

      Member to uphold high standards of commercial honor and just and equitable

      principles of trade.

33.   Vision also failed to uphold high standards of commercial honor and just and

      equitable principles of trade by knowingly allowing Ace to engage in activity in the

      governing account that should only have been allowed in an Ace error or

      proprietary account and, thereby, facilitated the dissipation by Ace of

      approximately $2.1 million of unallocated residuals and the net trade break credit

      from the governing account, which should have gone to customers.

34.   By reason of the foregoing acts and omissions, Vision is charged with violations

      of NFA Compliance Rule 2-4.

                                       COUNT II

VfOLATION OF NFA COMPLIANCE RULE 2-10: FAILURE TO MAINTAIN
ADEQUATE RECORDS AND MAKE APPROPRIATE INQUIRIES.

35.   The allegations contained in paragraphs 1, 4 through 20 and 22 are realleged as

      paragraph 35.

36.   NFA Interpretive Notice 9029, entitled NFA Compliance Rule 2-10: the Allocation

      of Bunched Orders for Multiple Accounts, addresses several issues relating to

      the allocation of bunched orders and compliance with CFTC Regulation 1-35(a-

      1)(5) The Notice provides that CTAs bear responsibility for the allocation of
      each bunched order; however, it also provides that FCMs, such as Vision, have

      certain related obligations. Those obligations include, among others, ensuring

      that they receive sufficient information from the CTA to allow them to perform

      their functions as they relate to the allocation of bunched orders. The Notice also


                                           14
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 15 of 21



      requires FCMs that have notice of unusual allocation activity to make a

      reasonable inquiry and, if appropriate, refer the matter to the proper regulatory

      authorities. However, Vision failed to meet these obligations.

37.   Vision did not always have the information that it needed to adequately perform

      its functions relative to the allocation of bunched orders. For example, there

      were at least seven instances (June 20, July 7, August 1, August 10, August 29,

      August 30, and September 2, 2011) when Vision did not receive allocation

      instructions from Ace on the same day as a bunched trade. In fact, on August        1,

      2011, Vision did not receive allocation instructions until three days after the

      bunched trade was made.

38.   During NFA's exam, NFA asked Vision for certain exchange reconciliations (trade

      break reports), which Vision used to make adjustments necessary to balance its

      books with the exchange. Specifically, NFA asked for trade break reports for

      November 2008. Vision responded that it did not have any trade break reports

      prior to January 2010. Further, Vision was unable to produce trade allocation

      instructions for residual distributions made on July 28 and September 12,2011,

      purportedly due to the fact that too much time had passed since those

      distributions were made.

39.   Vision had actual or constructive knowledge of the improper activity in the Ace

      governing account. As the carrying broker for such account, Vision knew that the

      governing account was established to hold and allocate bunched trades. In

      addition, Vision   - as an experienced FCM -   knew, or certainly should have

      known, that standard industry practice dictated that residuals resulting from split
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 16 of 21



      fills should be allocated to customer accounts on a virtually simultaneous basis

      but that Ace retained these residuals in the governing account for extended

      periods.

40.   Furthermore, Vision    -   as the party that actually allocated the residuals from the

      governing account to customers, in accordance with Ace's instructions        -   also

      knew that, after accumulating in the governing account, residuals were

      distributed to customers in an arbitrary and capricious fashion without regard to

      whether the customers who received the residuals were entitled to them or if

      other customers     - not included in the distribution - should have received a share
      of the residuals.

41.   Moreover, Vision knew or should have known that Ace was using the governing

      account as though it were an error account and, in some instances, a proprietary

      account. Specifically, Ace would, on occasion, use the governing account to

      offset trades and allow trades to expire worthless. At times, Ace would also

      instruct Vision to allocate what amounted to a proprietary trade of Ace to the

      governing account. Vision also permitted residuals from the governing account

      to be distributed to accounts that Vision knew or should have known were owned

      by non-discretionary customers of Vision's GlB, Chesapeake, which is controlled

      by Chang, Ace's owner and president.

42.   As alleged above, there were numerous red flags raised concerning the activity

      in Ace's governing account which were known to         Vision. As such, Vision was

      required to make a reasonable effort to determine if fraudulent or othenryise

      improper activity was taking place in Ace's governing account. At the very least,



                                               16
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 17 of 21



      such an inquiry would have revealed that residuals were being improperly

      retained for extended periods before being distributed      -   and then on a haphazard

      basis   - and that other residuals were never distributed   to customers but retained

      in the governing account where, along with the net trade break credit, they were

      slowly and steadily dissipated by Ace as a result of it engaging in activity of a

      type that should have only occurred in an error account or proprietary account.

43.   However, Vision failed to make an adequate inquiry into Ace's activities with

      respect to the governing account and, instead, for nearly three years permitted

      Ace to use the governing account any way it wished including mishandling the

      distribution of residuals and dissipating unallocated residuals and the net trade

      break credit. There were even instances where Vision actively assisted Ace in its

      improper activities including carrying out its instructions to distribute residuals to

      customers on a completely arbitrary basis without regard to whether such

      customers were even entitled to receive such residuals.

44.   Had Vision acted responsibly, it could have potentially stopped the financial

      damage to customers caused by Ace's improper activities with regard to the

      governing account and saved customers some, if not all, of the money that they

      lost through the improper allocation of residuals and the dissipation of

      unallocated residuals and the net trade break credit.

45.   By reason of the foregoing acts and omissions, Vision is charged with violations

      of NFA Compliance Rule 2-10.




                                             17
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 18 of 21



                                       couNT lll
VIOLATION OF NFA COMPLIANGE RVf-E 2-9(a): FAILURE TO SUPERVISE.

46.   The allegations contained in paragraphs 1 through 20 and 23 are realleged as

      paragraph 46.

47.   Vision AP Newman was the individual who was responsible for the daily

      balancing of Ace's accounts. He also supervised other individuals who assisted

      him in that function.

48.   Silver served as Vision's chief operating officer ("COO") from 2006 through on or

      about July 21,2011. His tenure as COO encompassed most of the time when

      Vision, Newman and Ace were mishandling Ace's governing account, for which

      Silver was ultimately responsible for supervising.

49.   The allegations contained in paragraphs 25 through 33 and paragraphs 36

      through 44 are realleged as paragraph 49.

50.   Vision, as the carrying broker for Ace's governing account, knew or should have

      known that Ace was improperly allowing residuals to accumulate in the governing

      account for extended periods. Vision also knew or should have known that

      nearly $3.6 million was credited to the governing account as a result of residuals

      and the net trade break credit, while only approximately $1.5 million of this

      money was distributed to customers and the remaining approximately $2.1 of this

      money was lost as a result of improper trading activity in the governing account

      which should have only occurred in Ace's error account or proprietary account

      instead of in the governing account which was supposed to be solely used for the

      benefit of customers.



                                           18
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 19 of 21



51.   Vision had sufficient information necessary to question Ace's allocation of

      residuals to customers, the adjustment of prices reported to customers due to

      trade break adjustments, and Ace's improper trading activity in the governing

      account that ultimately resulted in the loss of $2.1 million of unallocated residuals

      and the net trade break credit that rightfully belonged to customers. However,

      Vision, Silver and Newman took no steps to remedy any of these apparent

      deficiencies. Instead, Vision and its personnel actually assisted Ace   in

      distributing residuals to customers in a patently unfair manner.

52.   Vision had long standing relationships with both Ace and Chesapeake. Vision

      guarantees Chesapeake and carries all of its customer accounts. The diligent

      supervision by Vision of Ace and Chesapeake required Vision to have controls in

      place to ensure that trades placed by Ace for its managed accounts did not also

      include non-discretionary trades for customer accounts introduced by

      Chesapeake which Ace had no authority to trade. However, on at least four

      instances, the accounts of non-discretionary customers of Chesapeake were

      included in the same bunched order as the accounts of Ace's managed account

      customers.

53.   Based on the foregoing facts and circumstances, it appears that Vision, Silver

      and Newman failed to adequately supervise Vision's operations as they related to

      Ace's governing account.

54.   By reason of the foregoing acts and omissions, Vision, Silver and Newman are

      charged with violations of NFA Compliance Rule 2-9(a).




                                            19
      Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 20 of 21



                           PROCEDURAL REQUIREMENTS

                                        ANSWER

              You must file a written Answer to the Complaint with NFA within thirty (30)

days of the date of the Complaint. The Answer shall respond to each allegation in the

Complaint by admitting, denying or averring that you lack sufficient knowledge or infor-

mation to admit or deny the allegation. An averment of insufficient knowledge or infor-

mation may only be made after a diligent effort has been made to ascertain the relevant

facts and shall be deemed to be a denial of the pertinent allegation.

              NFA staff is authorized to grant such reasonable extensions of time in

which an Answer may be filed as it deems appropriate.

              The place for filing an Answer shall be:

                            National Futures Association
                            300 South Riverside Plaza
                            Suite 1800
                            Chicago, lllinois 60606
                            Attn : Legal Department-Docketing

                            E-Mail : Docketing@ nfa.futures.org
                            Facsim ile: 31 2-7 81 -1 67 2

              Failure to file an Answer as provided above shall be deemed an admission

of the facts and legal conclusions contained in the Complaint. Failure to respond to any

allegation shall be deemed an admission of that allegation. Failure to file an Answer as

provided above shall be deemed a waiver of hearing.

         POTENTIAL PENALTIES. DISQUALIFICATION AND INELIGIBILITY

              At the conclusion of the proceedings conducted as a result of or in con-

nection with the issuance of this Complaint, NFA may impose one or more of the

following penalties:


                                            20
         Case 1:20-cv-03668-GHW Document 24-3 Filed 07/28/20 Page 21 of 21



          (a)       expulsion or suspension for a specified period from NFA membership;

          (b)       bar or suspension for a specified period from association with an NFA
                    Member:

          (c)       censure or reprimand;

          (d)       a monetary fine not to exceed $250,000 for each violation found; and

          (e)       order to cease and desist or any other fitting penalty or remedial action not
                    inconsistent with these penalties.

                    The allegations in this Complaint may constitute a statutory disqualification

from registration under Section 8a (3) (M) of the Commodity Exchange Act.

Respondents in this case who apply for registration in any new capacity, including as an

AP with a new sponsor, may be denied registration based on the pendency of this case.

                    Pursuant to the provisions of CFTC Regulation 1.63, penalties imposed in

connection with this Complaint may temporarily or permanently render Respondents

who are individuals ineligible to serve on disciplinary committees, arbitration panels and

governing boards of a self-regulatory organization, as that term is defined in CFTC

Regulation 1.63.

                                                       NATIONAL F




Dated:       c1             r        a
                      { /;oi                     By:




m/rvhA/ision Complaint (9-3-31   )




                                                  21
